Citation Nr: 0621060	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant.
 
2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only.

4.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to June 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the benefits sought. 


FINDINGS OF FACT

1.  A hand-written notation in the veteran's claims file 
indicated that the veteran died on February [redacted], 2005.

2.  Search results from the Social Security Death Index 
(added to the claims file) verify that the veteran died on 
February [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and the issues must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal, regarding the issues of entitlement to a 
certificate of eligibility for a special home adaptation 
grant, for financial assistance in acquiring specially 
adapted housing, and for financial assistance in the purchase 
of an automobile and adaptive equipment or adaptive equipment 
only, as well as entitlement to special monthly compensation 
(SMC) based on a need for regular aid and attendance or on 
housebound status), is dismissed.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


